Citation Nr: 1333566	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  13-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Spinnicchia


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for erectile dysfunction, with a noncompensable evaluation assigned effective August 22, 2011.  


FINDING OF FACT

The most probative evidence of record does not show that the Veteran has a deformed penis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 0 percent for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify claimants of the requirements for substantiating their claims for VA benefits and to assist in the development of their claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2013).  

The notice and assistance requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, what subset of the necessary information or evidence, if any, the claimant is to provide, and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) has stated that the VCAA requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the Veteran's service and the disability, the degree of disability, and the effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (2004) (noting that VCAA notice errors are reviewed under the prejudicial error rule).

In this case, notice was provided to the Veteran in May 2012, prior to the initial adjudication of his claim in July 2012.  The notice letter contained information regarding what evidence and information is needed to substantiate a claim for service connection as well as what evidence and information must be submitted by the Veteran and what evidence and information will be obtained by VA.  The May 2012 letter also provided information on how VA determines disability ratings and effective dates as well as on the types of information that impacts those decisions.

The Board notes that the claim for a higher initial rating for erectile dysfunction arises from the initial award of service connection.  In Dingess v. Nicholson, the Court held that in cases in which service connection has been granted and an 
initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  19 Vet. App. 473, 490 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) ("[S]uch notification is required before, not after, the initial VA decision awarding service connection and assigning an initial disability rating." (citing Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006))).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, private treatment records, and the report from the Veteran's VA examination.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining 
such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's erectile dysfunction is rated by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7522, for penile deformity.  See 38 C.F.R. §§ 4.20, 4.27.  The assignment of a particular diagnostic code is "completely dependent on the facts 
of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  In this case, the Board finds no other applicable rating criteria, and the Veteran has not requested evaluation under any alternative rating criteria. The Board notes that the Veteran is separately rated for other residuals of his prostatectomy, to include voiding dysfunction, and those symptoms cannot be considered when evaluating his erectile dysfunction. 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Pursuant to Diagnostic Code 7522, a 20 percent disability rating is warranted for deformity of the penis with loss of erectile power.  There is no other alternative criterion which warrants assignment of a compensable disability rating for erectile dysfunction, and a 20 percent disability rating is the maximum schedular rating provided. 38 C.F.R. § 4.115b, Diagnostic Code 7522.  In every instance where the rating schedule does not provide a zero percent, or non-compensable, evaluation, a zero percent evaluation shall be assigned where the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  A footnote to Diagnostic Code 7522 indicates that review for entitlement to special monthly compensation (SMC) under § 3.350 should be taken.  Such review was taken, and the Veteran was awarded SMC for loss of use of creative organ at the time of the July 2012 rating decision on appeal. 

The Veteran contends that his penis shrunk in size after his prostatectomy in November 2009, and should be considered deformed.  Upon review of the medical evidence of record, however, the Board finds no support for such contention.  None of the private medical evidence notes the Veteran alleging any concern regarding a change to his penis size following the surgery.  Moreover, after performing a physical examination of the Veteran, the VA examiner noted that the Veteran's penis was normal.  

In summary, while the Veteran asserts his penis has shrunk since the surgery, the Board finds the medical evidence, and specifically the finding of the VA examiner that the Veteran's penis is normal, to be more probative and persuasive than the Veteran's unsupported assertion made solely within the context of seeking monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  As the most probative evidence does not reveal the Veteran has a penile deformity, the criteria for a 20 percent rating under Diagnostic Code 7522 have not been met, nor is there any other diagnostic code which would support a compensable evaluation for his erective dysfunction.  Accordingly, the claim for a compensable evaluation for erectile dysfunction is denied.

As a final matter, the Board has also considered whether the Veteran's erectile dysfunction presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[T]he rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this case, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for consideration of a greater disability and symptoms than is currently shown by the evidence.  Moreover, he is in receipt of special monthly compensation for his loss of use of a creative organ, and is separately rated for other residuals of his prostate cancer.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A compensable rating for erectile dysfunction is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


